DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I plus the linking claims 21-24, claims 1, 5-6, 8-10, 18-19, and 21-24, in the reply filed on February 17, 2022 is acknowledged.
Claims 11, 13-17, 20, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because: Figure 5 should be designated by a legend such as --Prior Art -- in order to clarify what is applicant’s invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 now recites that each clinch among the pair of clinches forms the flange contact surface and the flange opposed surface (supported by Figs. 1-2 and the examples in Experiments 1-2), but this is not yet recited in the specification.
Claim Interpretation
The complex elastic modulus of the clinches, apexes, and side reinforcing layers is measured as set forth in specification paragraphs 0041, 0044, and 0055.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-10, 18-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	The last 9 lines of claims 1 and 21 are not supported by the original disclosure. Specifically, the particular disclosed tire size of 245/40RF19 in Experiments 1 and 2 directed to the elected invention is part of the original disclosure, but a) contrary to applicant’s arguments and as shown by applicant’s evidence the same normal rim is used with different tire sizes (for example 235/40R19 has the same specifications as 245/40R19) and so the tire size would have to be recited, with or without the rim specifications for that tire size, to be supported by the original disclosure, and b) it is not clear from applicant’s evidence that all of the recited rim specifications are in fact the standard specifications for the 245/40RF19 tire size.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-10, 18-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1 line 2 and claim 21 line 2, to clarify that the beads each consist of the core and the apex (no definition of what constitues the “beads” in the specification, and even in the preferred embodiments the disclosure paragraph 0042 recites that each of the beads “includes” the core and the apex but does not recite the boundaries of the “beads”, so it is not clear what is encompassed by the carcass “extending on and between one of the beads and the other of the beads” unless the beads each consist of the core and the apex), applicant should rewrite the line as -- a pair of beads each consisting of a core extending in a circumferential direction and an apex located radially outward of the core; -- .
 	In claim 1 line 4 and claim 21 line 5, to clarify that the side reinforcing layers are run flat side reinforcing layers (otherwise objects of invention not achieved and “side reinforcing” function not defined, specification paragraphs 0002, 0010-0013, and 0054), before “side reinforcing layers” applicant should insert -- run flat -- .
 	In claim 1 line 8, to provide proper antecedent basis and to clarify that the later-recited surface features, dimensions, and angles are defined when the tire is in its normal state (specification paragraphs 0026-0029), applicant should rewrite the line as -- a pair of clinches one located radially inward of each of the sidewalls, wherein when the tire is in its normal state -- .
 	In claim 21 line 5, to clarify that the later-recited surface features, dimensions, and angles are defined when the tire is in its normal state (specification paragraphs 0026-0029), after “wherein” applicant should insert -- when the tire is in its normal state -- .
 	In claim 1 lines 9-12, to provide proper antecedent basis applicant should rewrite the lines as -- the tire has an outer surface consisting of the tread surface, seat contact surfaces each of which is in contact with a seat of the normal rim on which the tire is mounted, and side surfaces extending on and between the tread surface and the seat contact surfaces, -- (outer surface includes the tread surface already introduced in line 5 and side surfaces extend from the tread surface to the seat contact surfaces, tire when in its normal state is mounted on a normal rim).
 	In claim 21 lines 6-9, to provide proper antecedent basis applicant should rewrite the lines as -- the tire has an outer surface consisting of a tread surface configured to be in contact with a road surface, seat contact surfaces each of which is in contact with a seat of the normal rim on which the tire is mounted, and side surfaces extending on and between the tread surface and the seat contact surfaces, -- (side surfaces extend from the tread surface to the seat contact surfaces, tire when in its normal state is mounted on a normal rim).
 	In claim 1 lines 13-15 and claim 21 lines 10-12, to provide proper antecedent basis and to clarify that the flange opposed surface begins where the flange contact surface ends (otherwise objects of invention not achieved), applicant should rewrite the lines as -- each side surface includes a flange contact surface which is in contact with a flange of the normal rim, and a flange opposed surface which abuts the flange contact surface, is located radially outward of the flange contact surface, and is opposed to the flange, -- .
 	In claim 1 lines 16-17 and claim 21 lines 13-14, to eliminate vague language applicant should change “is formed to be a surface having” to -- has -- .
 	In claim 1 lines 18-19 and claim 21 lines 15-16, to clarify that the shape of the flange opposed surface is the circular arc, applicant should rewrite the lines as -- the shape of the flange opposed surface is a circular arc in every cross-section of the tire as taken along a plane including a rotation axis of the tire, -- .
 	In claim 1 line 21 to clarify the vague “inner end” language applicant should change “an inner end” to -- a radially inner end -- .
 	In claim 22, to provide proper antecedent basis, to eliminate duplicative language, and to clarify the vague “inner end” language, applicant should amend the claim such that in line 1 after “wherein” is inserted -- when the tire is in its normal state -- and line 3 is rewritten as -- a radial distance from the bead base line to a radially inner end of the flange -- .
 	In claim 1 line 24, to provide proper antecedent basis, applicant should change “the clinch” to -- each clinch -- .
 	Claim 1 line 25 and claim 21 line 18 should be deleted as now superfluous (the tire’s normal state is already defined using the recited standards in specification paragraphs 0026-0029).
 	The new matter last 9 lines of claims 1 and 21 and the remaining dependent claims are also replete with lack of antecedent basis similar to that noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             November 19, 2022